       Case 2:18-cv-14693 Document 3 Filed 10/05/18 Page 1 of 2 PageID: 76



Liza M. Walsh
Katelyn O'Reilly
William T. Walsh, Jr.
Walsh Pizzi O'Reilly Falanga LLP
One Riverfront Plaza
1037 Raymond Blvd, Suite 600
Newark, NJ 07102
(973) 757-1101
lwalsh@walsh.law
koreilly@walsh.law
wwalsh@walsh.law

Attorneys for Plaintiffs Patheon Softgels Inc. and Bionpharma Inc.


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

PATHEON SOFTGELS INC. and                      )
BIONPHARMA INC.,                               )
                                               )
Plaintiffs,                                    )
                                               )   C.A. No. _____________
       v.                                      )
                                               )
PURACAP PHARMACEUTICAL LLC,                    )   JURY DEMAND
                                               )
Defendant.                                     )
                                               )              Electronically Filed
                                               )
                                               )
                                               )


                      PLAINTIFF PATHEON SOFTGELS INC.'S
                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1(a), the undersigned counsel of record for

Plaintiff Patheon Softgels Inc. (a private, non-governmental entity) certifies that the ultimate

parent of Patheon Softgels Inc. and the only publicly held corporation which holds 10% or more

of Patheon Softgels Inc.’s stock is Thermo Fisher Scientific Inc.      No other publicly held

corporation owns 10% or more of Patheon Softgels Inc.’s stock.
     Case 2:18-cv-14693 Document 3 Filed 10/05/18 Page 2 of 2 PageID: 77



Dated: October 5, 2018

Of Counsel for Patheon Softgels, Inc.:   By: s/Liza M. Walsh
                                         Liza M. Walsh
Peter Armenio                            Katelyn O’Reilly
Anne Toker                               William T. Walsh, Jr.
Sky Adams                                WALSH PIZZI O’REILLY FALANGA LLP
QUINN EMANUEL                            One Riverfront Plaza
 URQUHART & SULLIVAN, LLP                1037 Raymond Blvd, Suite 600
51 Madison Avenue, 22nd Floor            Newark, NJ 07102
New York, NY 10010                       (973) 757-1100
(212)849-7000                            lwalsh@walsh.law
                                         koreilly@walsh.law
Megan Y. Yung                            wwalsh@walsh.law
QUINN EMANUEL
URQUHART & SULLIVAN, LLP                 Attorneys for Plaintiffs
111 Huntington Ave, Suite 520
Boston, MA 02199
(617)712-7100

Rip J. Finst
THERMO FISHER SCIENTIFIC INC.
5781 Van Allen Way
Carlsbad, CA 92008

Of Counsel for Bionpharma Inc.:

J.C. Rozendaal
Dennies Varughese, Pharm.D.
Josh Miller
STERNE KESSLER GOLDSTEIN & FOX, PLLC
1100 New York Avenue, NW, Suite 600
Washington, D.C. 20005
(202)772-8747
jcrozendaal@sternekessler.com
dvarughe@sternekessler.com
jmiller@sternekessler.com




                                         2
